Pob Cuanto, la corte de distrito dictó sentencia en el presente caso declarando con lugar la demanda en sus dos causas de acción y condenando “al demandado Isabel Merced a pagar a la demandante, ítoig Commercial Bank, la suma de mil cuatrocientos dollars, im-*1001porte del pagaré a que se refiere la primera causa de acción con in-terés a razón del doce por ciento anual desde el veinte y seis de julio de 1931 basta su definitivo pago, juntamente con las costas y doscientos diez dollars ($210) expresamente convenidos para hono-rarios de abogado, condenándose también al demandado a pagar a la demandante la suma de trescientos veinte y dos dollars cuarenta y ocho centavos, importe del pagaré objeto de la segunda causa de ac-ción, con interés a razón del doce por ciento anual, desde el 26 de julio de 1931 hasta la fecha del pago definitivo, juntamente con las costas y setenta y cinco dollars expresamente convenidos para ho-norarios de abogado,” todo ello por los motivos expresados en una relación del caso y opinión que lee en parte como sigue:
“En este caso reclama el demandante el importe de un pagaré suscrito el veinte y seis de julio de mil novecientos veinte y nueve a cuatro meses plazo, con interés al doce por ciento anual después del vencimiento, y el importe de otro p.agaré por trescientos veinte y dos dollars cuarenta y ocho centavos, sus-crito en la misma fecha a cuatro meses plazo, con interés al doce por ciento en caso de demora, y en la demanda se alega que ambos pagarés fueron pro-rrogados hasta el veinte y seis de julio de mil novecientos treinta y uno y que no han sido satisfechos el capital ni los intereses.
“El demandado contestó la demanda aceptando la capacidad del baneo demandante, que suscribió y entregó los pagarés y alegó como defensa que no los ha satisfecho 'porque convinieron un nuevo contrato de préstamo, el cual ele-varon a documento público según la escritura número noventa y ocho ante el notario Eraneiseo González, Jr., y establece como reconvención que veneidas am-bas obligaciones convinieron un contrato de compraventa de las fincas hipoteca-das; que estuvieron en Humaeao dispuestos a otorgar la escritura y que el de-mandante valiéndose de subterfugios no cumplió con dicho convenio, ocasionán-dole daños y perjuicios por la suma de tres mil dollars.
“Señalado el día de hoy para la práctica de la prueba, por el resultado de ésta la corte estima que se han probado todos los hechos esenciales de la de-manda; que la fecha señalada para el pago ha expirado y que si bien es verdad que las partes celebraron un convenio para dar en pago de esas dos obligacio-nes y otras que aparecían de la escritura de hipoteca número noventa y ocho ante el notario Francisco González, Jr., presentada como prueba, las fincas hi-potecadas,' lo cierto es que dieha escritura no se firmó porque el demandado en el acto de firmarla exigió que se incluyeran en dieha escritura dos obligaciones que tenía suscritas a favor del baneo en unión de don Nieasio Santiago y de don Francisco Franquis, las cuales no habían sido objeto de convención alguna ni estaban mencionadas en la referida escritura de hipoteca.
“La corte llega a esta conclusión por el resultado de la prueba presentada por la demandante, que le ha merecido entero crédito y corroborada por la prueba del mismo demandado.”
Por CUANTO, el jgromovente en su moción jurada sobre desesti-mación expone inter alia “en cuanto a la reconvención, hubo ausen-cia absoluta de prueba, pues Merced- y su hijo declararon que el *1002banco no había aceptado la dación en pago de las fincas, porque se quería saldar una obligación que no estaba comprendida dentro de la escritura de hipoteca.”
Pob cuaNt,o, lo único que alega el apelante en su escrito de opo-sición a la dicha moción es que “de la prueba practicada se des-prendió que había causa más que suficiente para declarar con lugar la reconvención establecida por el demandado apelante, ya que el tes-timonio de algunos testigos en este particular fué incontrovertido por el demandante apelado y no obstante omitidos por el juez sen-tenciador en sus findings, que unido esto a otros errores sustanciales cometidos por la corte sentenciadora sostendrían una revocación o a lo menos una modificación de la sentencia, ya que ésta en la forma que está dictada es errónea,” y que “la apelación interpuesta por el demandado apelante no es frívola, ni carente de base, ni tampoco se ha establecido con el fin de dilatar el cumplimiento de la sentencia y por el contrario la misma es meritoria por envolver cuestiones de derecho fundamentales, ya que la omisión de ciertos particulares en la sentencia equivalen a una violación de los principios de práctica en equidad y a una negativa de justicia sustancial.”
Poe cuanto, a falta de algo más concreto en cuanto a las decla-raciones prestadas por los testigos mencionados por la apelante res-pecto a las omisiones hechas por el juez de distrito en su sentencia y en cuanto a las cuestiones específicas que el apelante se propone plantear ante esta corte, la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de Iíumacao en 20 de enero de 1933 es claramente frívola.
Por TANTO, se desestima la misma.